Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, Species A1 and B1 in the reply filed on 8/13/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 3 and 15-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
Claim 4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, it is not clear to which of the previously recited side surfaces “the side surface” refers. 
As to claim 6, the limitation requiring the side surfaces to face each other appears inconsistent with the specification, because the specification discloses that the side surfaces are opposed to each other.  The claim should be amended to reflect such. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tomura et al. (US 2011/0175237).
The display module is not part of the apparatus and does not further limit the claim. MPEP 2115.
As to claims 1, 2, 6 and 7, Tomura discloses a manufacturing apparatus capable of manufacturing a display module comprising: a stage 15 on which a display module can 


    PNG
    media_image1.png
    476
    784
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    709
    812
    media_image2.png
    Greyscale



As to claim 4, the above figures show at least a portion of the first bump controller makes contact with the side surface. As to claim 5, the heater (para 82, 102) and the first bump controller (para 81) have different thermal conductivities from each other (materials of heater and controller are different and thus have different conductivities).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura.
Tomura discloses the second bump controller comprises a second bottom surface facing the stage (see figs above), but stops short of expressly disclosing that a first distance between the upper surface of the stage and the first bottom surface is different from a second distance between the upper surface of the stage and the second bottom surface.  However, para 108 discloses that bump controllers 10 of different shapes and sizes can be used depending upon the desired shape of the end product.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention for a first distance between the upper surface of the stage and the first bottom surface to be different from a second distance between the upper surface of the stage and the second bottom surface in the device of Tomura as varying shapes and sizes is known in the art as taught by para 108.  Additionally, varying dimensions is obvious absent unexpected results presented by the applicant. MPEP 2144.04.

Claims 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura, as applied to claim 6 above, and further in view of Onobori et al. (US 2005/0098610).
Tomura does not disclose the gas controller as recited in claim 9.  Onobori discloses a gas controller 19 spaced apart from the upper surface of the stage 34/104 in a third direction crossing the first direction and the second direction, wherein a distance between the upper surface of the stage and the contact surface of the heater 11/12 is smaller than or equal to a distance between the upper surface of the stage and the gas controller (figs 13G, 18C, 21G, associated text, para 148, 157, 163, 171).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tomura with a gas controller spaced apart from the upper surface of the stage in a third direction crossing the first direction and the second direction, wherein a distance between the upper surface of the stage and the contact surface of the heater is smaller than or equal to a distance between the upper surface of the stage and the gas controller as taught by Onobori above as such aids in regulating the temperature of work pieces being processed (para 82, 148, 157).
As to claim 10, Onobori discloses the gas controller is capable of spraying an air curtain (para 157).  As to claims 12 and 14, at least figs 13G, 18C, 21G, disclose the gas controller is spaced apart from the heater in the first direction inclined with respect to one of the first side surfaces.
As to claim, 13, an opening passing through the gas controller is inherently required for the controller to be able to blow the gas.  The specific shape of said opening is obvious to one of ordinary skill in the art as varying the shape is obvious absent criticality established by the applicant.  MPEP 2144.04.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura and Onobori, as applied to claim 9 above, and further in view of Yanaglda et al. (US 2001/0042923).
Tomura and Onobori do not disclose the gas controller comprising a suction unit.  Yanaglda discloses a gas controller with a suction unit 506 for removing impurities (para 219, fig 9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tomura and Onobori such that the gas controller comprises a suction unit as taught Yanaglda as such a modification achieves the advantages detailed above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takano et al (US 2004/0217470), directed to a gas controller with suction (suction portions 17, fig 5a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748